9/17/2020

Case title: USA
Magistrate judg

District of Columbia live database

, Query Reports Utilities Help What'sNew Log Out

CAT B,CLOSED

U.S. District Court
District of Columbia (Washington, DC)
‘CRIMINAL DOCKET FOR CASE #: 1: 16-cr-00232-KBJ-1

v. WELCH Date Filed: 12/15/2016

€ case number: 1:16-mj-00847-GMH

 

Assigned to: Ju

Defendant (1),
EDGAR MAD

Pending Count

 

 

18:924(b); PEN
Interstate Transy

dge Ketanji Brown Jackson

DISON WELCH

portation of a Firearm and

represented by Danielle Courtney Jahn
FEDERAL PUBLIC DEFENDER FOR
THE DISTRICT OF COLUMBIA
625 Indiana Ave, NW
Suite 500
Washington, DC 20004
(202) 208-7500
Fax: (202) 501-3829 .
Email: dani_jahn@fd.org
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Public Defender or
Community Defender Appointment

Disposition

Sentenced to Twenty-four (24) months,
credit for time served and to run
concurrently with Count 2 , followed by

[aA

ALTIES FOR FIREARMS;

 

Ammunition. Thirty-six (36) months, to nin concurrently
with Count 2. pecial Assessment an

(1) ith C 2. $100 Special A: d
Restitution in the amount of $5,744.33

22:DC Code. Sdction 402: ASSAULT. - Sentenced to Forty-eight (48) months, credit

WITH INTENT Toc OMMIT MAYHEM for time served and to run concurrently with

OR WITH DANGEROUS WEAPON: Count 1, followed by Thirty-six (36)

Assault with a Dangerous Weavon , - months, to run concurrently with Count 1.

(2) & pon. $100 Special Assessment and Restitution in

. the amount of $5,744.33
Highest Offense Level (Opening)
Felony

 

Terminated Co
L. 4504(b); FIREARMS,

22:DC Code, 8

https://ded-ecf.sso.dens at-bin

Disposition
DISMISSED ON ORAL MOTION OF

unts

/DKtR 17

ase

MOR Bas ae tix Bocument 1-3

Filed 09/17/20 Page 1 of 7
9/17/2020 District of Columbia live database

UNLAWFUL POSSESSION; Possession of THE GOVERNMENT.
a Firearm During the Commission of a
Crime of Violence.

(3)

Highest Offense Level (Terminated)
- Felony |

Complaints Disposition
Complaint in Violation of: 18:924(b)

 

Plaintiff

USA represented by Demian Shipe Ahn
\ . U.S. ATTORNEY'S OFFICE
‘ Cyber Crime Section
555 Fourth Street, NW
Washington, DC 20530
(202) 252-7106
Fax: (202) 616-3782
Email: demian.ahn@usdoj:gov
LEAD ATTORNEY
ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

Sonali D. Patel

U.S. ATTORNEY'S OFFICE FOR THE
DISTRICT OF COLUMBIA

555 Fourth Street, NW

Washington, DC 20530

(202) 252-7032

Fax: (202) 252-7559

Email: sonali.patel@usdoj.gov
LEAD ATTORNEY

ATTORNEY TO BE NOTICED
Designation: Assistant U.S. Attorney

 

Date Filed ft clear | Docket Text

 

 

 

 

12/12/2016 1 | ©. | COMPLAINT as to EDGAR MADDISON WELCH (1). (Attachments: # 1
Affidavit) (dr) [1:16-mj-00847-GMH] (Entered: 12/13/2016)

12/12/2016 2| O | MOTION to Seal an Affidavit in Support of Criminal Complaint by USA as to
EDGAR MADDISON WELCH. (Attachments: # 1 Text of Proposed Onder)(ar)
[1:16-mj-00847-GMH] (Entered: 12/13/2016)

12/12/2016 3 | O | ORDER denying 2 Motion to Seal Case as to EDGAR MADDISON WELCH (1).

Signed by Magistrate Judge G. Michael Harvey on 12/12/2016. (dr) [1:16-mj-
00847-GMH] (Entered: 12/13/2016)

12/13/2016 4 |} © | NOTICE OF ATTORNEY APPEARANCE: Danielle Courtney Jahn appearing for
EDGAR MADDISON WELCH (Jahn,.Danielle) [1:16-mj-00847-GMH] (Entered:

 

 

 

 

 

 

https:/fded-ecf.sso, deni “pine ktR 2/7

ase 1 ‘i Te TO Os88 Ci Document 1-3 Filed 09/17/20 Page 2 of 7
9/17/2020

District of Columbia live database

12/13/2016)

 

12/13/2016

Arrest of EDGAR MADDISON WELCH. (dc) [1:16-mj-00847-GMH] (Entered:
12/13/2016)

 

12/13/2016

fun

Arrest Warrant Returned Executed on 12/13/16 as to EDGAR MADDISON
WELCH. (Ide) [1:16-mj-00847-GMH] (Entered: 12/13/2016)

 

12/13/2016

ORAL MOTION to Appoint Counsel by EDGAR MADDISON WELCH. (Idc)
[1:16-mj-00847-GMH] (Entered: 12/13/2016)

 

12/13/2016

ORAL MOTION for Temporary Detention by USA as to EDGAR MADDISON
WELCH. (ldc) [1:16-mj-00847-GMH] (Entered: 12/13/2016)

 

12/13/2016

Minute Entry for proceedings held before Magistrate Judge G. Michael Harvey:
Initial Appearance as to EDGAR MADDISON WELCH held on 12/13/2016. Oral
Motion to Appoint Counsel by EDGAR MADDISON WELCH (1) heard and
granted, Oral Motion by the Government for Temporary Detention (3 day hold) as to
EDGAR MADDISON WELCH (1) heard and granted. Preliminary/Detention

Hearing set for 12/16/2016 at 09:30 AM in Courtroom 6 before Magistrate Judge G.

Michael Harvey. Bond Status of Defendant: Defendant held without.
bond/Commitment Issued; Court Reporter:FTR-Gold ; FTR Time Frame: Ctrm 6
[2:10:35-2:18:11]; Defense Attorney: Dani Jahn; US Attorney: Demian Ahn, Sonali
Patel; Pretrial Officer: Saul Atencio; (Ide) [1:16-mj-00847-GMH] (Entered:

12/13/2016)

 

12/15/2016

In

MOTION for Order Pretrial Detention by USA as to EDGAR MADDISON
WELCH. (Ahn, Demian) [1:16-mj-00847-GMH] (Entered: 12/15/2016)

 

12/15/2016

Ma

INDICTMENT as to EDGAR MADDISON WELCH (1) count(s) 1, 2, 3. (vt)
(Entered: 12/16/2016)

 

12/16/2016

Minute Entry for proceedings held before Magistrate Judge G. Michael Harvey:
Arraignment/Status Hearing as to EDGAR MADDISON WELCH (1) Count 1,2,3
held on 12/16/2016. Case called for Detention Hearing but not held. Not Guilty Plea
entered by EDGAR MADDISON WELCH as to all counts. Defendant concedes to
detention and waives written findings of fact in conclusion of law regarding the
detention hearing. Status Conference set for 1/5/2017 at 02:00 PM in Courtroom 17
before Judge Ketanji Brown Jackson. Bond Status of Defendant: Defendant
committed/commitment issued; Court Reporter: FTR-Gold; FTR Time Frame: Ctrm
6 [9:40:39-9:48:07]; Defense Attorney: Dani Jahn; US Attorney: Demian Ahn,
Sonali Patel; (Ide) (Entered: 12/16/2016)

 

01/03/2017

loo

-.| NOTICE OF ATTORNEY APPEARANCE Sonali D, Patel appearing for USA.

(Patel, Sonali) (Entered: 01/03/2017)

 

01/05/2017

Consent MOTION for Protective Order by USA as to EDGAR MADDISON
WELCH. (Attachments: # 1 Text of Proposed Order)(Patel, Sonali) (Entered:
01/05/2017)

 

01/05/2017

Minute Entry for proceedings held before Judge Ketanji Brown Jackson:Status
Conference as to EDGAR MADDISON WELCH held on 1/5/2017. Speedy Trial
Time waived from 1/5/17 until 1/24/17, in the interest of justice. (START X-T).
Status Conference set for 1/24/2017 at 9:30 AM in Courtroom 17 before Judge
Ketanji Brown Jackson. Bond Status of Defendant: Committed/Commitment Issued;
Court Reporter: Barbara DéVico; Defense Attorney: Dani Jahn; US Attorney:
Demian S. Ahn and Sonali D. Patel. (gdf) (Entered: 01/05/2017)

 

 

01/05/2017

htips://ded-ecf.sso,dcn po eer

 

 

10

 

0

 

pt.pl?571040457346056-L_1_0-1
Case 1:20-cr-00389-UA “Document 1-3 Filed 09/17/20 Page 3 of 7

PROTECTIVE ORDER as to EDGAR MADDISON WELCH. Signed by Indge

 

. oF
9/17/2020

District of Columbia live database

Ketanji Brown Jackson on 1/5/17. (gdf) (Entered: 01/06/2017)

 

01/05/2017

ORDER as to EDGAR MADDISON WELCH, that the period from January 5, 2017,
through January 24, 2017, inclusive, is excluded from the Speedy Trial calculation
for good cause shown, insofaras the resulting delay fulfills the ends of justice, and
taking such action outweighs thebest interests of the public and the defendant in a
speedy trial. Signed by Judge Ketanji Brown Jackson on 1/5/17. (zgdf) (Entered:
01/06/2017)

 

01/24/2017

Minute Entry for proceedings held before Judge Ketanji Brown Jackson: Status
Conference as to EDGAR MADDISON WELCH held on 1/24/2017. Speedy Trial
Time waived from 1/24/17 until 2/10/17, in the interest of justice. (START XT).
Status Conference set for 2/10/2017 at 10:00 AM in Courtroom 17 before Judge
Ketanji Brown Jackson. Bond Status of Defendant: Committed/Commitment Issued;
Court Reporter: Barbara DeVico; Defense Attorney: Dani Jahn; US Attorneys:
Demian Shipe Ahn; Prob Officer: Sonali D. Patel. (gdf) (Entered: 01/24/2017)

 

01/24/2017

 

ORDER as to EDGAR MADDISON WELCH, that the period from January 24,
2017, through February 10, 2017,inclusive, is excluded from the Speedy Trial
calculation for good cause shown, insofaras the resulting delay fulfills the ends of
justice, and taking such action outweighs thebest interests of the public and the
defendant in a speedy trial. Signed by Judge Ketanji Brown Jackson on 1/24/17.
(zedf) (Entered: 01/24/2017)

 

01/31/2017

NOTICE OF HEARING as to EDGAR MADDISON WELCH: Status Conference
set for 2/10/2017 at 10:00 AM, hereby RESCHEDULED for 2/10/17 at 11:30 AM in
Courtroom 17 before Judge Ketanji Brown Jackson. (gdf) (Entered: 01/31/2017)

 

02/10/2017

Minute Entry for proceedings held before Judge-Ketanji Brown Jackson: Status
Conference as to EDGAR MADDISON WELCH held on 2/10/2017. Speedy Trial.
time waived from 2/10/17 until 3/6/17, in the interest of justice. (START XT). Status
Conference set for 3/6/2017 at 2:30 PM in Courtroom 17 before Judge Ketanji
Brown Jackson. Bond Status of Defendant: Committed/Commitment; Court
Reporter: Barbara DeVico; Defense Attorney: Dani Jahn; US Attorney: Demian 8.
Ahn and Sonalt D. Patel. (gdf) (Entered: 02/10/2017)

 

02/10/2017

ORDER as to EDGAR MADDISON WELCH, that the period from February 10,
2017, through March 6, 2017, inclusive, is excluded from the Speedy Trial
calculation for good cause shown, insofar as the resulting delay fulfills the ends of
justice, and taking such action outweighs the best interests of the public and the

-| defendant in a speedy trial. Signed by Judge Ketanji Brown Jackson on 2/10/17.

(gdf) (Entered: 02/10/2017)

 

03/06/2017

Minute Entry for proceedings held before Judge Ketanji Brown Jackson: Status
Conference as to EDGAR MADDISON WELCH held on 3/6/2017. Speedy Trial
Time waived from 3/6/17 until 3/15/17, in the interest of justice. (START XT).
Status Conference set for 3/15/2017 at 9:30 AM in Courtroom 17 before Judge
Ketanji Brown Jackson. Bond Status of Defendant: Committed/Commitment Issued;
Court Reporter: Barbara DeVico; Defense Attorney: Dani Jahn; US Attorney:
Demian Shipe Ahn and Sonali D. Patel. (zgdf) (Entered: 03/06/2017)

 

03/06/2017

 

 

 

ORDER as to EDGAR MADDISON WELCH, that the period from March 6, 2017,
through March 15, 2017, inclusive, is excluded from the Speedy Trial calculation for
good cause shown, insofar as the resulting delay fulfills the ends of justice, and
taking such action outweighs the best interests of the public and the defendant in a
speedy trial. Signed by Judge Ketanji Brown Jackson on 3/6/17. (gdf) (Entered:
03/06/2017)

 

https://ded-ecf.sso.dcn

 

py

n/DktRpt.pl?571040457346056-L_1_0-1
ase 1:20-cr-00389-UA Document 1-3 Filed 09/17/20 Page 4 of 7

 

4I7
9717/2020 ‘ District af Columbia live database

03/15/2017 Minute Entry for proceedings held before Judge Ketanji Brown Jackson: Status
Conference as to EDGAR MADDISON WELCH held on 3/15/2017. Speedy Trial
Time waived from 3/15/17 until 3/24/17, in the interest of justice. Plea papers should
be submitted to chambers by 3/20/17. Plea Agreement Hearing set for 3/24/2017 at
9:30 AM in Courtroom 17 before Judge Ketanji Brown Jackson. Bond Status of
Defendant: Committed/Commitment Issued; Court Reporter: Barbara DeVico;
Defense Attorney: Dani Jahn; US Attorney: Demian Ship Ahn. (gdf) (Entered:
03/15/2017)

03/15/2017 15 | © | ORDER as to EDGAR MADDISON WELCH, that the period from March 15, 2017,
through Match 24, 2017, inclusive, is excluded from the Speedy Trial calculation for
good cause shown, insofar as the resulting delay fulfills the ends of justice, and
taking such action outweighs the best interests of the public and the defendant ina:
speedy trial. Signed by Judge Ketanji Brown Jackson on 3/15/17. (gdf) (Entered:
03/15/2017)

03/24/2017 Minute Entry for proceedings held before Judge Ketanji Brown Jackson:Plea
Agreement Hearing as to EDGAR MADDISON WELCH held on 3/24/2017. Plea of
GUILTY entered by EDGAR MADDISON WELCH as to Count's | and 2.

\ REFERRAL TO PROBATION OFFICE for Presentence Investigation. Sentencing
set for 6/22/2017 at 10:30 AM in Courtroom 17 before Judge Ketanji Brown
Jackson. Bond Status of Defendant: committed/commitmenit issued; Court. Reporter:
Barbara DeVicol; Defense Attorney: Dani Jahn; US Attorney: Demian Shipe Ahn
and Sonali Patel. (nbn) (Entered: 03/24/2017)

03/24/2017 MINUTE ORDER as to EDGAR MADDISON WELCH: The parties shall submit
memoranda in aid of sentencing on or before June 8, 2017. The parties submissions
must contain supporting case law or any other authority upon which the parties
intend to rely. Responses, if any, are due on or before June 15, 2017. It is the
practice. of this Court not to proceed to sentencing without memoranda from both
parties. So Ordered by Judge Ketanji Brown Jackson on 3/24/17. (nbn) (Entered:
03/24/2017)

03/24/2017 Set/Reset Deadlines as to EDGAR MADDISON WELCH: Presentence Report due
by 6/1/2017. (nbn) (Entered: 03/24/2017)

03/24/2017 16 | © | WAIVER of Right to Trial by Jury as to EDGAR MADDISON WELCH. Approved
by Judge Ketanji Brown Jackson on 3/24/17. (nbn) (Entered: 03/24/2017)

03/24/2017 17 | O | PLEA AGREEMENT as to EDGAR MADDISON WELCH. (nbn) (Entered:
03/24/2017)

03/24/2017 18 | © | STATEMENT OF OFFENSE by USA as to EDGAR MADDISON WELCH. (nbn)
(Entered: 03/24/2017)

06/01/2017 21 Recommendation of PSI Report as to EDGAR MADDISON WELCH prepared by
SrUSPO Kathie McGill. re 20 Final Presentence Investigation Report Not for public
disclosure per Judicial Conference Policy.(McGill, Kathie) (Entered: 06/01/2017)

06/02/2017 22. | © | Unopposed MOTION for Disclosure of Recommendation by Probation by EDGAR
MADDISON WELCH. (Attachments: # 1 Text of Proposed Order)(Jahn, Danielle)
(Entered: 06/02/2017)

06/06/2017 24 | © | ORDER as to EDGAR MADDISON WELCH, denying 22 Unopposed Motion to
Compel Disclosure of Recommendation, and explaining that there are no facts or
representations in the Sentencing Recommendation that have not already been
disclosed to the parties as part of the presentence investigation report. When parties .
request an order compelling the United States Probation Office to disclose its

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

https://ded-ecf.sso.dcn/ogi-bin/DktRpt. pl?57 1040457346056-L_1_ 0-1 . 5/7
Case 1:20-cr-00389-UA Document 1-3 Filed 09/17/20 Page 5 of 7
9/17/2020

District of Columbia live database

otherwise confidential sentencing recommendation, it is this Court's ordinary
practice to deny the parties’ request for the written recommendation. The Court will
disclose the Probation Office's recommended sentence during the sentencing
hearing, and the parties may respond or react to it at that time. See attached order for
details. Signed by Judge Ketanji Brown Jackson on 6/6/17. (gdf) (Entered:
06/07/2017)

 

06/07/2017

Joint MOTION for Extension of Time to File Sentencing Memoranda by EDGAR
MADDISON WELCH. (Attachments: # 1 Text of Proposed Order)(Jahn, Danielle)
(Entered: 06/07/2017)

 

06/07/2017

MINUTE ORDER, granting 23 Motion for Extension of Time to File Sentencing
Memoranda as to EDGAR MADDISON WELCH (1). Memoranda in aid of
sentencing due by June 13, 2017, and any response by June 16, 2017. Signed by
Judge Ketanji Brown Jackson on 6/7/17. (gdf) (Entered: 06/07/2017)

 

06/13/2017

SENTENCING MEMORANDUM by EDGAR MADDISON WELCH
(Attachments: # 1 Exhibit, # 2 Exhibit)(Jahn, Danielle) (Entered: 06/13/2017)

 

06/13/2017

NOTICE of Filing by USA as to EDGAR MADDISON WELCH (Ahn, Demian)
(Entered: 06/13/2017)

 

06/16/2017

RESPONSE by EDGAR MADDISON WELCH re 26 Sentencing Memorandum
(Attachments: # 1 Exhibit, # 2 Exhibit)(Jahn, Danielle) (Entered: 06/16/2017)

 

06/16/2017

RESPONSE re 25 Sentencing Memorandum by USA as to EDGAR MADDISON
WELCH Sentencing Memorandum (Abn, Demian) Modified to add link on
6/19/2017 (2nmw). (Entered: 06/16/2017)

 

06/20/2017

CHARACTER LETTER by Richard J. Kunkel as to EDGAR MADDISON
WELCH. "Let this be Filed" by Judge Ketanji B. Jackson on June 20, 2017. (vt)
(Entered: 06/21/2017)

 

06/22/2017

Minute Entry for proceedings held before Judge Ketanji Brown Jackson: Sentencing
held on 6/22/2017 as to EDGAR MADDISON WELCH (1) on Counts 1 and 2.
Defendant sentenced to Twenty-four (24) months on Count 1 and Forty-eight (48)
months on Count 2, all terms of imprisonment to run concurrently and credit for
time served; followed by Thirty-six (36) months of Supervised Release ‘on Counts 1
and 2, to run concurrently. $100 Special Assessment on Counts 1 and 2 (totaling
$200) and Restitution in the amount of $5,744.33. Count 3 dismissed on the oral
request of the government. Bond Status of Defendant committed/commitment
issued; Court Reporter: Barbara DeVico; Defense Attorney: Dani Jahn; US
Attorneys: Demian Shipe Ahn and Sonali D. Patel; Prob Officer: Kathie McGill.
(gdf) (Entered: 06/23/2017)

 

06/27/2017

JUDGMENT as to EDGAR MADDISON WELCH. Statement of Reasons Not
Included. Signed by Judge Ketanji Brown Jackson on.06/26/2017. (vt) (Entered:
06/29/2017)

 

06/27/2017

STATEMENT OF REASONS as to EDGAR MADDISON WELCH re 35 Judgment
Access to the PDF Document is restricted per Judicial Conference Policy. Access is
limited to Counsel of Record and the Court. Signed by Judge Ketanji Brown Jackson
on 06/26/2017. (vt) (Entered: 06/29/2017)

 

07/03/2017

 

 

 

SENTENCING MEMORANDUM by USA as to EDGAR MADDISON WELCH
(Attachments: # 1 Exhibit A, # 2 Exhibit C, #3 Exhibit E, #4 Exhibit G, # 5 Exhibit
H, # 6 Exhibit I, #7 Exhibit J, # 8 Exhibit K, # 9 Exhibit L, # 10 Exhibit M)(Ahn,
Demian) (Entered: 07/03/2017)

 

https://ded-ecf.sso.den/

 

egi-bin/DktRpt.pl?571040457346056-L_1_0-1

Case 1:20-cr-00389-UA Document 1-3 Filed 09/17/20 Page 6 of 7

 

6/7
9/17/2020 ‘ District of Columbia live database

07/24/2017 38 | O | TRANSCRIPT OF PROCEEDINGS in case as to EDGAR MADDISON WELCH
before Judge Ketanji Brown Jackson held on 6-22-17; Page Numbers: 1-100. Date
of Issuance:7-24-17. Court Reporter/Transcriber Barbara DeVico, Telephone
number 202-354-3118, Transcripts may be ordered by submitting the <a
href="http://www.dcd.uscourts.gov/node/110">Transcript Order Form</a><P>
</P>For the first 90 days after this filing date, the transcript may be viewed at the
courthouse at a public terminal or purchased from the court reporter referenced
above. After 90 days, the transcript may be accessed via PACER. Other transcript
formats, (multi-page, condensed, PDF or ASCII) may be purchased from the court
reporter.<P>NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
twenty-one days to file with the court and the court reporter any request to redact
personal identifiers from this transcript. If no such requests are filed, the transcript
will be made available to the public via PACER without redaction after 90 days. The
policy, which includes the five personal identifiers specifically covered, is located
on our website at www.dcd.uscourts.gov.<P></P> Redaction Request due
8/14/2017. Redacted Transcript Deadline set for 8/24/2017. Release’ of Transcript
Restriction set for 10/22/2017.(DeVico, Barbara) (Entered: 07/24/2017)

 

07/17/2020 40 | © | ORDER concurring with the recommendation of the 39 Probation Petition as to
EDGAR MADDISON WELCH (1) to transfer jurisdiction. Signed by Judge Ketanji
Brown Jackson on 7/17/2020. (jag) (Entered: 07/17/2020)

 

 

 

 

 

 

View Selected

or

[ Download Selected:

 

icgi- ees eB OaRo 56-L_1

https ://ded-ecf.sso.dcn/ pt Pe OOSRO. aR
Case -Cr-

0-1
‘Document 1-3 Filed 09/17/20 Page 7 of 7
